Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed August 12th, 2021 has been entered. Claims 1-7, 15, 17, 20 and 22-25 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 10th, 2021.
Claim Objections
Claim 15 objected to because of the following informalities:   
 	Claim 15 is indicated as being cancelled but is currently active.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2014/0117163) in view of Larson et al. (US 2013/0334367), Connell (US 5,765,957)  and Stefanoff et al. (US 2018/0229809).
Regarding claims 1 and 6-7, Simpson ‘163 teaches (figures 1-6) a modular auxiliary fuel tankage system comprising:
 an aircraft cargo platform assembly comprising: a load platform/support surface (52)/ pallet (254) adapted to being positioned onto a cargo deck/ cargo hold of a cargo aircraft (200) (Para 0067);
a rigid fuel tank/cryogenic tank (10) (Para 0067); 
a plurality of tank connection assemblies (as shown in the figure below) removably connecting the fuel tank to the load platform at the lower front, lateral and aft edges 
each of the tank connection assembles comprises:
a lower fitting/receiving structure (60) that is removably fixed to the aircraft cargo platform assembly, the lower fitting having at least one upwardly extending boss (the lower fitting extends in upward direction) (Para 0040);
an upper fitting/the support feet (50) having
a downwardly extending fitting boss (the upper fitting extends in downward direction) aligned with the lower fitting, and
an angle support plate / fixture (62) (Para 0042);

    PNG
    media_image1.png
    494
    659
    media_image1.png
    Greyscale

but it is silent about:
each of the tank connection assemblies comprises:
 a rigid rectangular fuel tank having mutually perpendicular side and bottom panels defining lower front, lateral and aft edges of the fuel tank;
a lower fitting having lower fitting opening therethrough;
an upper fitting having upper fitting opening therethrough which is aligned with the lower fitting opening of the lower fitting, and an angle support plate rigidly connected to portions of the mutually perpendicular side and bottom panels of the fuel tank; and 
a bolt assembly positioned in the aligned lower and upper fitting openings to removably pivotally couple the lower and upper fittings to one another so as to connect the fuel tank to the load platform, and wherein
the aircraft cargo platform assembly comprises:
a plurality/ multiple pairs of anti-rattle devices operatively associated with/positioned on the load platform along forward, aft/rear and lateral sides thereof for positionally fixing the load platform to corresponding respective tie-down rings of the cargo deck, wherein each of the anti-rattle devices comprises:
an upper connector having one end pivotally attached to the load platform and a threaded shaft extending axially therefrom;
a lower clevis connector having a threaded shaft extending therefrom in coaxial alignment with the threaded shaft of the upper connector;
a turnbuckle connector connecting the coaxially aligned threaded shafts of the upper connector and lower clevis connector; and 
a primary quick-disconnect pin removably inserted in the lower clevis connector so as to be engaged with the tie-down ring of the cargo deck when the anti-rattle device is pivotally moved into an operative position.
However, Larson et al. ‘367 teaches (figure 1) a cargo handling apparatus (10) with a pallet (22) and rectangular cargo. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson ‘163 to incorporate the teachings of Larson et al. ‘367 configure a rigid rectangular fuel tank as claimed above. One of ordinary skill in art would recognize that doing so would increase the stability of fuel tank. 
It would also have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have a lower fitting having a lower fitting opening therethrough, an upper fitting having an upper fitting opening  therethrough which is aligned with the lower fitting opening of the lower fitting, and an angle support plate rigidly connected to portions of the mutually perpendicular side and bottom panels of the fuel tank and a bolt assembly positioned in the aligned lower and upper fitting openings to removably pivotally couple the lower and upper fittings to one another so as to connect the fuel tank to the load platform. One of ordinary skill in art would recognize that doing so would assist in the assembly and disassembly of the fuel tank connection assemblies.
Larson et al. ‘367 further teaches (figures 1-2) a cargo handling apparatus (10) comprising a port load restraining rail assembly (12) and a starboard load restraining rail assembly (14) each of which is attached to the aircraft floor (16) and used for restraining load (20) secured to a pallet/load platform (22) (Para 0017); the load restraining rail assembly (14) comprising a plurality of intermediate guide members (32) that engages the side edge (24) of pallet (22) to provide lateral and vertical restraint of the pallet (Para 0018), and ropes securing cargo in both lateral and longitudinal directions (as shown in the figure below).

    PNG
    media_image2.png
    488
    686
    media_image2.png
    Greyscale

Connell ’957 teaches (figures 1-7) an anti-rattle device/turnbuckle assembly (10), wherein the at least one anti-rattle device comprises:
an upper connector (30) having one end pivotally attached and a threaded shaft (40) extending axially therefrom (Col. 2 Lines 2-3, 15; upper connector is an eyelet connector which is received in between two connection lobes and is indirectly (without direct contact) secured by bolts and nuts  enabling eyelet connector to pivot (as shown in the figure below)); 
a lower connector (25) having a threaded shaft (35) extending therefrom in coaxial alignment with the threaded shaft (40) of the upper connector (35) (Col. 2 Lines 13-14; shafts 35 and 40 are coaxial as the turnbuckle assembly is straight); 
a turnbuckle connector/housing (85) connecting the coaxially aligned threaded shafts of the upper connector and lower connector (Col. 2 Line 31) but it is silent about a cargo aircraft comprising a cargo deck having tie-down rings, and at least one aircraft cargo platform comprising: a load platform adapted to being positioned onto a cargo deck of a cargo aircraft; at least one anti-rattle device operatively associated with the load platform for positionally fixing the load platform to a tie-down ring of the cargo deck, wherein the at least one anti-rattle device comprising; an upper connector having one end attached to the load platform; a lower clevis connector; and a primary quick-disconnect pin removably inserted in the lower clevis connector so as to be engaged with the tie-down ring of the cargo deck when the anti-rattle device is pivotally moved into an operative position. 

    PNG
    media_image3.png
    494
    668
    media_image3.png
    Greyscale

Stefanoff et al. ‘809 teaches (figures 1-5) a turnbuckle (1) comprising a clevis connector (151) which is connected to the connection element/tie-down ring (5) of the container transport vehicle through a quick disconnect pin (as shown in the figure below) in operative position (Para 0086, 0096).

    PNG
    media_image4.png
    247
    761
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson ‘163 to incorporate the teachings of Larson et al. ‘367, Connell ’957 and Stefanoff et al. ‘809 to configure a plurality of anti-rattle devices as claimed above. One of ordinary skill in art would recognize that doing so would enable stability and flexibility in positioning load platforms on cargo deck as anti-rattle devices are attached to the load platform.
Regarding claim 15, modified Simpson ‘163 teaches the modular auxiliary fuel tankage system wherein the lower fitting comprises a pair of separated first fitting bosses, and the upper fittings comprises a second fitting boss received between and pivotally connected to the first fitting bosses by the bolt assembly (as shown in the figure below).

    PNG
    media_image5.png
    495
    659
    media_image5.png
    Greyscale

Regarding claim 17, modified Simpson ‘163 further teaches a cargo aircraft comprising a fuselage defining a cargo space, a cargo deck having tie down rings in the cargo space, and at least one modular auxiliary fuel tankage system comprising according to claim 1.
Regarding claim 20, modified Simpson ‘163 teaches the cargo aircraft wherein the lower fitting comprises a pair of separated first fitting bosses, and the upper fittings comprises a second fitting boss received between and pivotally connected to the first fitting bosses by the bolt assembly(as shown in the figure above).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2014/0117163), Larson et al. (US 2013/0334367), Connell (US 5,765,957)  and Stefanoff et al. (US 2018/0229809) as applied to claim 1 above, and further in view of Huenink et al. (US 7,048,071).
Regarding claim 2, modified Simpson ‘163 teaches the modular auxiliary fuel tankage system, wherein the turnbuckle connector/housing (85) comprises flanges (110, 115) defining a series of circumferentially spaced-apart flange apertures/holes (120) which engages with the tang (80) of a washer (64, 70) and pins (135, 140) to prevent rotation of the turnbuckle housing (85) after they have been torqued (Cornell ‘957, figures 1-7, Col. 2 Lines 34-36, 45-48, 56-59),
but it is silent about the clevis connector comprising an outwardly extending boss defining a boss aperture, and the anti-rattle device further comprising a secondary quick-disconnect pin capable of being inserted in a respective one of the flange apertures and the boss aperture when aligned to prevent turning movement of the turnbuckle connector. 
However, Huenink et al. ‘071 teaches (figure 1) a locking stubs/boss (22, 24) on yokes (12, 14) of the adjustable link assembly (10) to lock the lever (70) (Col. 1 Lines 12-18, 52). Also, Stefanoff et al. ‘809 teaches the quick-disconnect pin inserted into apertures of the clevis connector (as shown in the figure above). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Simpson ‘163 to incorporate the teachings of Huenink et al. ‘071 and Stefanoff et al. ‘809 to configure the anti-rattle device the clevis connector with an outwardly extending boss defining a boss aperture parallel to the anti-rattle device and using quick disconnect pin to connect the flange aperture and the boss aperture. One of ordinary skill in art would recognize that doing so would provide sturdy connection and prevent the turning movement of the turnbuckle connector.
Regarding claim 3, modified Simpson ‘163 teaches the modular auxiliary fuel tankage system, wherein the upper connector is pivotally connected to allow pivotal movements of the anti-rattle device between stowed and operative operations,
but it is silent about a support fitting rigidly couple to the cargo platform. 
However, Connell ‘957 teaches the support fitting (as shown in the figure below) where the upper connector is pivotally connected. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Simpson ‘163 to incorporate the teachings of Connell ‘957 to configure the support fitting to the cargo platform, One of ordinary skill in art would recognize that doing so would enable the anti-rattle device to connect to the load platform via support fitting.
Regarding claim 4, modified Simpson ‘163 teaches the modular auxiliary fuel tankage system, wherein the support fitting comprises a pair of spaced apart aperture connection lobes, and wherein the upper connector comprises an eyelet connector at one end thereof which is positioned between and pivotally connected to the connection lobes (as shown in the figure below).
Regarding claim 5, modified Simpson ‘163 teaches the modular auxiliary fuel tankage system, further comprising a bolt and nut assembly pivotally connecting the eyelet connector and the connection lobes (as shown in the figure below).

    PNG
    media_image3.png
    494
    668
    media_image3.png
    Greyscale

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2014/0117163), Larson et al. (US 2013/0334367), Connell (US 5,765,957)  and Stefanoff et al. (US 2018/0229809) as applied to claim 17 above, and further in view of Huenink et al. (US 7,048,071).
Regarding claim 22, modified Simpson ‘163 teaches the cargo aircraft, wherein 
the turnbuckle connector/housing (85) comprises flanges (110, 115) defining a series of circumferentially spaced-apart flange apertures/holes (120) which engages with the tang (80) and pins (135, 140) to prevent rotation of the turnbuckle housing (85) after they have been torqued (Cornell ‘957, figures 1-7, Col. 2 Lines 34-36, 45-48, 56-59) 
but it is silent about the clevis connector comprising an outwardly extending boss defining a boss aperture, and the anti-rattle device further comprising a secondary quick-disconnect pin capable of being inserted in a respective one of the flange apertures and the boss aperture when aligned to prevent turning movement of the turnbuckle connector. 
However, Huenink et al. ‘071 teaches (figure 1) a locking stubs/boss (22, 24) on yokes (12, 14) of the adjustable link assembly (10) to lock the lever (70) (Col. 1 Lines 12-18, 52). Also, Stefanoff et al. ‘809 teaches the quick-disconnect pin inserted into apertures of the clevis connector (as shown in the figure above). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Simpson ‘163 to incorporate the teachings of Huenink et al. ‘071 and Stefanoff et al. ‘809 to configure the anti-rattle device the clevis connector with an outwardly extending boss defining a boss aperture parallel to the anti-rattle device and using quick disconnect pin to connect the flange aperture and the boss aperture. One of ordinary skill in art would recognize that doing so would sturdy connection and prevent the turning movement of the turnbuckle connector.

    PNG
    media_image4.png
    247
    761
    media_image4.png
    Greyscale


Regarding claim 23, modified Simpson ‘163 teaches the cargo aircraft wherein the upper connector is pivotally connected to allow pivotal movements of the anti-rattle device between stowed and operative operations but it is silent about a support fitting rigidly couple to the cargo platform. 
However, Connell ‘957 teaches the support fitting (as shown in the figure below) where the upper connector is pivotally connected. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Simpson ‘163 to incorporate the teachings of Connell ‘957 to configure the support fitting to the cargo platform, One of ordinary skill in art would recognize that doing so would enable the anti-rattle device to connect to the load platform via support fitting
Regarding claim 24, modified Simpson ‘163 teaches the cargo aircraft, wherein the support fitting comprises a pair of spaced apart apertured connection lobes, and wherein the upper connector comprises an eyelet connector at one end thereof which is positioned between and pivotally connected to the connection lobes (as shown in the figure below).
Regarding claim 25, modified Simpson ‘163 teaches the cargo aircraft, further comprising a bolt and nut assembly pivotally connecting the eyelet connector and the connection lobes (as shown in the figure below).

    PNG
    media_image3.png
    494
    668
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments, see Pages 9-12, filed August 12th, 2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as explained in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/10/2021